 



Exhibit 10.1
AMENDMENT NO. 2
to the
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
          AMENDMENT (“Amendment No. 2”) dated the 5th day of September 2007, by
and between Polo Ralph Lauren Corporation, a Delaware corporation (the
“Corporation”), and Roger N. Farah (the “Executive”).
          WHEREAS, the Executive currently serves as President and Chief
Operating Officer of the Corporation pursuant to an Amended and Restated
Employment Agreement by and between the Corporation and the Executive dated
July 23, 2002, as amended by Amendment No. 1, dated July 1, 2004 (the
“Employment Agreement”); and
          WHEREAS, the Corporation and the Executive wish to amend the
Employment Agreement in certain respects;
          NOW, THEREFORE, intending to be bound, the parties hereby agree as
follows.
          1. The Employment Agreement is amended to add a new Section 4(h), to
read as follows:
     (h) Air Travel. For security purposes, to the extent practicable, the
Executive and his family members, to and only to the extent such family members
are traveling with the Executive, shall use the Corporation’s private aircraft
or other private aircraft for any travel. For any expense (whether or not a
business expense) incurred as a result of the Executive’s use of private or
commercial aircraft, the Executive shall be reimbursed by the Corporation (with
no tax gross up). For any such expense, the Executive shall be entitled to
reimbursement at the lesser of market rates or Executive’s out-of-pocket cost.
          IN WITNESS WHEREOF, the Corporation has caused this Amendment No. 2 to
be duly executed and the Executive has hereunto set his hand, effective as of
the date hereof.

            POLO RALPH LAUREN CORPORATION
      By:   /s/ Joel L. Fleishman                         EXECUTIVE
      /s/ Roger N. Farah       Roger N. Farah         

 